Case 1:21-cv-00272-MSM-LDA Document 10 Filed 08/23/21 Page 1 of 1 PageID #: 126




                          UNITED STATES DISTRICT COURT
                                       District of Rhode Island

                  CLERK’S CERTIFICATE AND APPELLATE COVER SHEET
                         ABBREVIATED ELECTRONIC RECORD
                                              Case Information

     Case Caption: Dept. of Children, Youth and Fam. vs. Vilbon

     District Court Number: CV21-272                     Presiding Judge: Judge McElroy

     Notice of Appeal filed by: Defendant                Notice of Appeal GRFXPHQWnumber: 6

     Appeal from: Order denying Writ of Habeas Corp; Motion to Proceed IFP; Motion for

     Other information: Review

     Fee status: Due                             Pro se case:       Yes   ✔      No

     Emergency or requires expedition: No       If yes, reason:

                                             Record Information

     Motions Pending         Yes        No   ✔
     If yes, document #


 Other record information:

 Related case V on appeal


                                                 Certification

 I, Hanorah Tyer-Witek, Clerk of the United States District Court for the District of Rhode Island, do certify
 that the following annexed electronic documents constitute the abbreviated record on appeal in the
 above referenced case:




 
 
                                                                    HANORAH TYER-WITEK
                                                                    Clerk of Court

 Date: 08/23/2021                                                    /s/ Carrie L. Potter
                                                                     ________________________________
                                                                     Deputy Clerk


                          Reset Form                 Print Form                       Save
